Exhibit 10.2

May 25, 2016

Dr. Stelios Papadopoulos

SE PAPADOPOULOS LLC

3 Somerset Drive South

Great Neck, NY 11020

RE: Letter Agreement (the “Agreement”)

Dear Stelios,

This Agreement will confirm our understanding of your engagement as a consultant
to Proteostasis Therapeutics, Inc. (the “Company”). Effective as of the signing
of this Agreement you and the Company have agreed on the following:

Consulting Services

Subject to any conflicts of interest arising from any employment or other
business relationships in which you might be engaged which would prohibit or
otherwise preclude you from so doing (as determined by you in your reasonable
discretion after consultation with the Company), you agree to provide the
following consulting services to the Company (the “Services”):

 

  •   advise the Company on strategic and business development issues;

 

  •   advise the Company on industry trends;

 

  •   advise the Company on conditions and trends in the financial markets;

 

  •   attend board meetings and participate in deliberations with members of the
board and the management team upon the invitation of the chairman of the board;

 

  •   provide business assessment of potential parties with whom the Company is
or might be in discussion for a potential business relationship;

 

  •   assist the Company in its meetings with potential counterparties; and

 

  •   assist the Company in identifying investment banks and helping negotiate
agreements in the event the Company decides to hire investment banks for the
purpose of a financing or an M&A transaction.

Fees

In consideration of your Services as set forth above, you will be entitled to
receive, and the Company agrees to compensate you, as follows:

Quarterly Retainer

A Quarterly Retainer will be paid for the duration of this Agreement from the
effective date of this Agreement until its termination, as described below. The
Quarterly Retainer will be paid on the first day of each fiscal quarter in
advance (beginning with July 1, 2016 and ending on April 1, 2019). If an M&A
Transaction is consummated during the Term of the Agreement, the unpaid portion
of the Total Retainer will be paid at the same time as the M&A Transaction Fee.
For the avoidance of doubt, in no event shall the aggregate amount of the
Quarterly Retainer payments exceed the amount of the Total Retainer.



--------------------------------------------------------------------------------

M&A Transaction Fee

If during the Term or the Tail Period of this Agreement (see Definitions below)
an M&A Transaction involving the Company is consummated or the Company enters
into a definitive agreement pursuant to which an M&A Transaction will be
consummated, you will receive a fee in cash equal to the Transaction Value
multiplied by the M&A Percent Fee (the “M&A Transaction Fee”). Such payment will
be made to you within thirty (30) calendar days following the closing of the M&A
Transaction. If the M&A Transaction is structured as a Staged M&A Transaction,
then in addition to the fee payable upon the closing of the Staged M&A
Transaction, additional fee payments will be made to you based on the same
formula at any time the Company or its shareholders receive any payments which
are in addition to the payment received by the Company or its shareholders at
the closing of the Staged M&A Transaction. Such payments will be made to you
within thirty (30) calendar days from the time such payments are received by the
Company or its shareholders.

Expenses

In addition to any fees which might become due and payable to you under the
terms of this Agreement, upon request and submission of appropriate reasonable
documentation, the Company will reimburse you for all reasonable out-of-pocket
expenses you have incurred in connection with this engagement; provided,
however, that such expenses shall not exceed the Annual Expense Cap without
prior authorization by the Company.

Term

The Term of this Agreement shall be as provided in the Definitions section
below; provided, however, that this Agreement may be terminated by either party
at any time upon thirty (30) calendar days prior written notice. If the Company
elects to terminate the Agreement prior to the end of the Term (except for a
termination described in (ii) or (iii) of this section below), within thirty
(30) calendar days after termination it must pay to you the unpaid portion of
the Total Retainer (the “Unpaid Total Retainer Amount”). If the Company
consummates an M&A Transaction or a Staged M&A Transaction at any time within
the Tail Period or the Company enters into a definitive agreement during the
Tail Period pursuant to which an M&A Transaction or a Staged M&A Transaction
will be consummated, it will be required to pay the applicable fee to you in
accordance with the terms hereof. You will not be entitled to an M&A Transaction
Fee or the Unpaid Total Retainer Amount if (i) you terminate this Agreement at
any time when the Company is not in material breach hereof, (ii) your death,
incapacity or disability requires us to engage a replacement strategic advisor,
or (iii) the Company terminates this Agreement following a material breach of
this Agreement by you or due to your gross negligence, bad faith or willful
misconduct.



--------------------------------------------------------------------------------

Definitions

For purposes of this Agreement:

“M&A Transaction” means any consolidation, merger, business combination,
reorganization, restructuring or similar transaction between the Company and
another party, that results in the sale, transfer or other disposition, directly
or indirectly, of all or a majority of the business, operations, assets or
securities of the Company in exchange for a one-time payment to the Company or
its shareholders; provided, however, that a financing transaction in which the
Company sells securities shall not be deemed to be an M&A Transaction even if it
results in the sale of a majority of the Company’s securities.

“Staged M&A Transaction” means any consolidation, merger, business combination,
reorganization, restructuring or similar transaction or series of transactions
between the Company and another party, that results in the sale, transfer or
other disposition, directly or indirectly, of all or a majority of the business,
operations, assets or securities of the Company in a series of transactions;
provided, however, that a financing transaction in which the Company sells
securities shall not be deemed to be a Staged M&A Transaction even if it results
in the sale of a majority of the Company’s securities. In a Staged M&A
Transaction a series of payments is received by the Company or its shareholders
based on a schedule of pre-agreed upon events or the achievement of specific
milestones that would trigger appropriate payments.

“Transaction” means an M&A Transaction or a Staged M&A Transaction.

“Transaction Value” means the total cash, Cash Equivalents or other
consideration paid to or received by the Company or its shareholders, in
connection with an M&A Transaction or a Staged M&A Transaction. “Cash
Equivalents” means publicly traded securities, which for purposes of computing
the M&A Transaction Fee shall be valued at the average of their closing prices
for the five (5) trading days prior to the closing of the Transaction. Other
consideration may include, but it is not limited to, products, marketing rights,
royalties on product sales, or the assumption of debt. The value of other
consideration will be mutually agreed upon by you and the Company. For the
avoidance of doubt, Transaction Value shall not include any contingent
consideration, earn-out amounts, escrow amounts or other potential future
payments until such amounts are actually received by the Company or its
shareholders.

“Term” means thirty-six (36) full months from the effective date of this
Agreement.

“Tail Period” means the twelve (12) month period following the effective date of
termination or expiration of this Agreement.

“Total Retainer” means $2,520,000.00.

“Quarterly Retainer” means $210,000.00 which shall be payable, in the Company’s
sole discretion, (i) in cash, or (ii) in shares of Company common stock
calculated by dividing $210,000 (or such lower dollar amount to be paid in stock
as determined by the Company) by the Average Price, or (iii) by any combination
of the foregoing.

“Average Price” means the average closing price of the Company’s common stock
for the 20 trading days ending three (3) trading days prior to the issuance of
the shares.



--------------------------------------------------------------------------------

“M&A Percent Fee” means 1.00%.

“Annual Expense Cap” means $10,000.

Assignment and Confidentiality

Neither party may assign this Agreement or the rights and obligations hereunder,
except that the Company may assign its rights and obligations in connection with
a Transaction. Your receipt of any confidential information, including, but not
limited to, nonpublic information regarding the Company, potential parties with
whom the Company is in discussions for a potential business relationship, or the
terms of any proposed transaction, disclosed to you by or on behalf of the
Company or such potential business partner(s) in connection with this engagement
is subject to the terms and conditions of the Confidential Disclosure Agreement
dated July 1, 2011 between you and the Company, and you will use such
information only for purposes of advising the Company.

Miscellaneous

This Agreement will be governed by and construed in accordance with the laws of
the State of New York as applied to agreements entered into and to be performed
entirely within New York by New York residents.

The provisions set forth herein contain the entire agreement between the parties
with respect to the subject matter hereof, including but not limited to, the
conditions precedent to, and the payment and amount of, the M&A Transaction Fee.

Please indicate our mutual agreement to the above terms by signing below.

Sincerely,

/s/ Meenu Chhabra

Proteostasis Therapeutics, Inc.

 

By:  

Meenu Chhabra

Its:  

President and CEO

Signed and accepted,

 

 

/s/ Stelios Papadopoulos

Stelios Papadopoulos, PhD